95 Ga. App. 519 (1957)
98 S.E.2d 105
MARTIN
v.
THE STATE.
36667.
Court of Appeals of Georgia.
Decided April 11, 1957.
D. Carl Tallant, for plaintiff in error.
Sam P. Burtz, Solicitor-General, contra.
*520 TOWNSEND, J.
This court has no discretion in the grant of a new trial, nor can it reverse the trial court merely because it may feel that the punishment inflicted, which is within legal limits, is inordinately severe. Where there is a conflict in the testimony of witnesses, their credibility is for the jury, and not this court, to decide. Accordingly the verdict of guilty, based on the testimony of two witnesses, is authorized by the evidence and cannot be set aside here. Aycock v. State, 62 Ga. App. 812 (10 S.E.2d 84); Britt v. Davis, 53 Ga. App. 783 (187 S.E. 125). That general ground of motions for new trials, embodied in Code § 70-206, that "the verdict may be decidedly and strongly against the weight of evidence," is discretionary with and is addressed alone to the trial judge, not the appellate court. Josey v. State, 197 Ga. 82, 93 (28 S.E.2d 290).
Judgment affirmed. Gardner, P. J., and Carlisle, J., concur.